

 
 

--------------------------------------------------------------------------------

 









 
AGREEMENT


 
This Agreement ("Agreement") dated January 21, 2009 is made and entered into
between
 
Best Energy Services, Inc., a Nevada corporation with offices
at                                                                                                                                     1010                 Lamar
Suite1200
 
Houston, Texas 77002 ("BES" or the "Company"), and James W. Carroll ("Carroll")
as
 
follows:
 
WITNESSTH:


 
WHEREAS, Carroll was employed by BES as its Executive Vice President and Chief
 
Financial Officer pursuant to an Employment Agreement dated March 5, 2008 (the
 
"Employment Agreement") , a copy of which is attached hereto as Exhibit A; and
 
WHEREAS, Carroll's employment with BES terminated effective October 13, 2008;
and
 
WHEREAS, Carroll and BES (hereinafter together referred to as the "Parties")
desire to modify the terms relating to the separation payment to be made to
Carroll pursuant to Section 6 of the Employment Agreement in order to reduce the
financial cost to the Company of the termination of Carroll's employment; and
 
WHEREAS, in furtherance of such agreement, the Parties have agreed to the terms
and conditions of this Agreement as set forth below;


 
Therefore, as material considerations and inducements to the execution and
delivery of
this Agreement and in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby contract, covenant, and agree as
follows:
 
1.           Capitalized Terms. Unless otherwise defined herein, capitalized
terms used in
 
this Agreement shall have the meaning set forth in the Employment Agreement.


 
2.           Termination. Effective as of October 13, 2008 (hereinafter referred
to as the
 
"Termination Date"), Carroll's status as an employee and officer of BES ceased
in its entirety.


 
3.            Consideration. Carroll shall be paid the following:
 
(a)            Cash Pam. In lieu of a severance payment under Section 6 of the
Employment Agreement, Carroll shall be paid a cash settlement in the amount of
$37,500. This amount shall be paid upon execution of this Agreement.
 
(b)           Medical Insurance. Subject to the terms of the Company's medical
 
insurance plan in effect as of the date hereof, BES will pay for Carroll to
remain covered
 
under the Company's current medical insurance plan (at current levels of
coverage) through February 28, 2009.
 
(c)           Reimbursement of Business Expenses. BES will reimburse Carroll for
 
valid out-of-pocket expenses incurred by Carroll in the performance of his
duties under
 
the Employment Agreement.

 
 

--------------------------------------------------------------------------------

 







 
(d)           Taxes and Withholding. The Company will determine whether the Cash
Payment made to Carroll under this Agreement shall be considered compensation,
subject
to payroll taxes and federal income tax withholding, or shall be considered a
payment not
subject to tax withholding or payroll deductions. If it is the former, the
amounts will be
reported to Carroll as salary on Form W-2 for 2009; if it is the latter, it will
be reported to
 
Carroll as income on Form 1099 for 2009.
 
The payments delivered pursuant to Paragraphs (a) through (d) above are referred
to as
 
the "Consideration." BES is not obligated to pay any of the Consideration if
Carroll revokes or
 
breaches this Agreement. Carroll acknowledges the sufficiency of the
Consideration together
 
with the Release and Assignment of All Claims by BES in Paragraph 4 (b) hereof,
as
 
consideration to him for executing this Agreement and agreeing to be bound by
its terms. BES
 
acknowledges the sufficiency of Carroll's eliminating his severance under
Section 6 of the
 
Employment Agreement and accepting the lesser amounts described in Paragraph 3
hereof, as
 
consideration to BES for its executing the Agreement and agreeing to be bound by
its terms.
 
Additionally, Carroll acknowledges and agrees that upon payment of the
Consideration, he will have been paid all moneys owed to him pursuant to the
Employment Agreement.


 
4.           Release.


 
(a)           Release and Assignment of All Claims by Carroll. In consideration
of
 
BES's agreement to provide the Consideration described in
Paragraph                                                                                                                   3     of
this
Agreement and the Release and Assignment of All Claims by BES as set forth in
Paragraph 4 (b) hereof, Carroll, his spouse, heirs, executors, trustees,
assigns, and
attorneys, if any (collectively, the "Releasors"), hereby release and forever
discharge
BES and all of its past, present and future officers, directors, stockholders,
partners,
representatives, board members, subsidiaries, parent companies, related
entities,
insurance carriers, agents, servants, employees, successors, assigns, heirs,
legatees, and
attorneys, in their individual and official capacities (the "Released Parties"),
from any
and all claims, causes of action, lawsuits, proceedings, damages, interests,
benefits, and
all other demands of any kind or character whatsoever, in law or in equity, in
any way
directly or indirectly related to or connected with his employment or separation
therefrom
with the Released Parties, except for any claims arising under Paragraph 10 of
this
 
Agreement. This Release includes, without limitation, the following:
 
(i)            Claims related to Carroll's employment and/or the termination of
 
his employment including, without limitation, any allegation of a violation of
any
employment, bonus, or other compensation agreement with BES, including, without
limitation, the Employment Agreement;


 
(ii)            Claims that could have been asserted in any Charge of
Discrimination filed by Carroll with the Equal Employment Opportunity
Commission and/or the Texas Workforce Commission--Civil Rights Division;
 
(iii)            Claims arising under state or federal constitution or state or
federal
 
statute (including, without limitation, all tort claims), city ordinance, or
public
 
policy, including, without limitation, the Securities Exchange Act of 1934, as


 
2

 
 

--------------------------------------------------------------------------------

 











 
amended, the Employee Retirement Income Security Act of 1974, 29 U.S.C.
 
§1001 et seq. and claims involving employment discrimination, harassment,
 
and/or retaliation of any form (including, without limitation, claims under the
Age
 
Discrimination in Employment Act of 1967, 29 U.S.C. §621 et seq., Title VII of
 
the Civil Rights Act of 1964 as amended, 42
U.S.C.                                                                                                            §2000e
et seq., the Civil
 
Rights Act of 1870, 42
U.S.C.                                                                  §1981,
the Americans with Disabilities Act of
 
1990, 42 U.S.C. §12101                                                       et
seq., the Family and Medical Leave Act of 1993, 29
U.S.C. §2601 et seq., the Equal Pay Act, 29 U.S.C. §206, the Texas Commission on
Human Rights Act, Tex. Lab. Code Ann. §21.001 et seq., and/or the Texas Workers'
Compensation Act, Tex. Lab. Code §451.001 et seq.);
 
(iv)            Claims arising under state or federal contract, tort, or common
law,
 
including, without limitation, any claim of breach of contract, promissory
 
estoppel, detrimental reliance, wrongful discharge, false imprisonment, assault,
 
battery, intentional infliction of emotional distress, defamation, slander,
libel,
 
fraud, invasion of privacy, breach of the covenant of good faith and fair
dealing,
 
breach of fiduciary duty, conversion, and tortious interference with any type of
 
third-party relationship, as well as any and all damages that may arise out of
any
 
such claims, including, without limitation, claims for economic loss, lost
profits,
 
loss of capital, lost wages, lost earning capacity, emotional distress, mental
 
anguish, personal injuries, punitive damages, or any future damages;
 
(v)            Claims of retaliation of any nature, including, but not limited
to,
 
the anti-retaliatory provisions of the statues identified in Paragraph 4(a)(iii)
of this
 
Agreement; and
 
(vi)            CLAIMS OF NEGLIGENCE OF ANY KIND INCLUDING,
 
WITHOUT LIMITATION, GROSS NEGLIGENCE AGAINST BES BASED
 
UPON THE ACTION OR INACTION OF BES.


 
The claims described in
Paragraph                                                                                 4
(a)(i) through                                     (vi) are hereinafter
collectively
 
referred to as the "Claims." This Agreement may be pleaded as, and shall
constitute, an
 
absolute and final bar to any and all lawsuits or administrative claims now
pending, or
 
that may hereafter be filed or prosecuted by Releasors against the Released
Parties that
 
arose out of or in connection with any of the Claims. Additionally, Carroll
agrees that at
 
no time subsequent to the execution of this Agreement will he permit the filing
or
 
maintenance, in any state, federal, or foreign court, or before any local,
state, federal, or
 
foreign administrative agency, or any other tribunal, of any charge, claim, or
action of
 
any kind arising out of or in any way related to any of the Claims. Finally, it
is the
 
intention of the Parties that this Agreement shall be construed as broadly and
all-
 
encompassing as permitted by law and that, notwithstanding such intention, if it
is found
 
that any claim of any kind has not been released, Carroll agrees that any such
claim is
 
hereby assigned to BES, except for any claims arising under Paragraph 10 of this
Agreement. Nothing in this Agreement shall be construed to affect the rights and
responsibilities of the Equal Employment Opportunity Commission (the
"Commission"),
the National Labor Relations Board (the "NLRB"), or any other federal, state or
local
agency with similar responsibilities to enforce any laws pertaining to
employment




 
3

 
 

--------------------------------------------------------------------------------

 









 
discrimination or retaliation, or union activity or participation. Likewise,
this waiver will not be used to justify interfering with the protected right of
any employee to file a charge or participate in an investigation or proceeding
conducted by the Commission, the NLRB or any similar agency; however, Carroll
waives the right to any benefits or recovery arising out of any such proceeding.
 
(b)           Release and Assignment of All Claims by BES. In consideration of
 
Carroll's reducing the payments otherwise due to him by BES under Section 6 of
the
Employment Agreement and the Release and Assignment of all Claims by Carroll
pursuant to Paragraph 4 (a), BES, its past, present and future officers,
directors,
stockholders, partners, representatives, board members, subsidiaries, parent
companies,
related entities, insurance carriers, agents, servants, employees, successors,
assigns, heirs,
legatees, and attorneys, hereby release Carroll and forever discharge him, his
spouse,
heirs, executors, trustees, and assigns from any and all claims, causes of
action, lawsuits,
proceedings, damages, interests, benefits, and all other demands of any kind or
character
whatsoever, in law or in equity, arising out of or relating in any manner
whatsoever,
directly or indirectly, to his employment with BES or service as a Director of
BES, to the
maximum extent permitted by law. It is the intention of the Parties that this
Agreement
shall be construed as broadly and all-encompassing as permitted by law and that,
notwithstanding such intention, if it is found that any claim of any kind has
not been
released, BES agrees that any such claim is hereby assigned to Carroll.
 
5.           Director Resignation. Carroll is currently a member of the Board of
Directors of
 
BES with a term of office expiring at the annual meeting of the Company's
stockholders in 2009.
 
Upon execution of this Agreement by both Parties, Carroll shall resign as a
director of BES.
 
6.           No Future Employment. Carroll agrees that BES has no obligation,
contractual
 
or otherwise, to employ Carroll as an employee of BES in the future. Carroll
hereby waives any
 
right to future employment as an employee of BES.


 
7.           Stock Options. Carroll has previously been granted the following
options to
 
purchase shares of the Company's common stock:
 
Exercise
 
Number
of                            Price                                                     Expiration
 
Options                       Per Share                        Date of
Grant                                     Date                                Vesting
 
150,000                        $0.50                      March 5,
2008                               March 5,
2013                              December 31, 2008


 
All of such options shall have vested on December 31, 2008 and shall remain in
full force and effect in accordance with their respective terms.
 
8.           No Wrongdoing. Both Parties acknowledge and agree that this
Agreement shall
 
not be construed as an assertion of or an admission by the other of any act of
wrongdoing,
 
liability, or responsibility for any wrongdoing of any kind.
 
9.           Taxation Consequences. Carroll acknowledges and agrees that BES has
made
 
no representations to him regarding the taxation of any portion of the
Consideration. Carroll also


 
4

 
 

--------------------------------------------------------------------------------

 









 
understands that he is solely responsible for the payment of all taxes owed by
him, if any, related to the Consideration and that BES has no duty to defend him
against any such claims. Further, Carroll agrees that, if requested by BES at
any time following his execution of this Agreement, he shall complete, execute,
and deliver to BES a Form W-4 and/or Form W-9 providing such information as may
be necessary for any party issuing the appropriate Internal Revenue Service form
related to the Consideration.
 
10.           Indemnification. The Company agrees to indemnify and to advance
funds to pay
 
expenses to defend Carroll to the fullest extent permitted by the Company's
Articles of
 
Incorporation, Bylaws and applicable law against all expenses, liabilities,
losses, damages and
 
costs that are incurred or paid by Carroll in connection with any Proceeding.
For purposes of
 
this Section 10, "Proceeding" shall mean any threatened, pending or completed
action, suit,
 
claim, demand, arbitration, alternate dispute resolution mechanism,
investigation, inquiry,
 
administrative hearing or any other actual, threatened or completed proceeding,
whether formal
 
or informal, including any and all appeals, whether brought by or in the right
of the Company or
 
otherwise, whether civil, criminal, administrative or investigative, whether
formal or informal, in
 
which Carroll was, is or will be involved as a party or otherwise, by reason of
or relating to
 
Carroll's former position as a director, officer and employee of the Company and
by reason of or
 
relating to any action or alleged action taken by Carroll (or failure or alleged
failure to act) or of
 
any action or alleged action (or failure or alleged failure to act) on Carroll's
part, while acting in
 
his or her capacity as a director, officer or employee of the Company.


 
11.           Entire Agreement. Carroll acknowledges and agrees that, except as
expressly
 
set forth herein, no representations of any kind or character have been made by
or on behalf of
 
BES to induce his execution of this document and that this Agreement constitutes
the complete
 
understanding and agreement between him and BES. Carroll also acknowledges and
agrees that
 
this Agreement supersedes any and all prior agreements, promises, or inducements
concerning
 
the subject matter of this Agreement. By executing and delivering this
Agreement, Carroll
 
expressly disclaims any reliance on any representations, promises, or other
statements by BES,
 
except to the extent such representations, promises, or other statements are
expressly contained
 
in this Agreement.
 
12.           Confidentiality. Carroll and BES agree to maintain the
confidentiality of the
 
terms, contents and conditions of this Agreement and shall not further disclose
or discuss the
 
Agreement except to governmental officials; as required by law; to tax advisors,
accountants and
 
attorneys; and for other good cause after notice to the other Party and written
approval by the
 
other Party. Carroll and BES shall instruct their tax advisors, accountants, and
attorneys as to the
 
terms of this Paragraph and shall insist upon their compliance with the terms of
this Paragraph.
 
However, Carroll acknowledges and understands that this Agreement may be
required to be
 
attached to, and filed with, an 8-K, or the terms disclosed as required by
applicable laws, and in such event, BES shall be free to do so and this
paragraph shall be cancelled and have no further
 
effect on either Party.


 
13.           Property and Confidential Information. Carroll represents and
warrants that,
 
to his best recollection and belief, he has returned any and all property,
information or
 
documents including, but not limited to, any and all confidential information
belonging to BES,






 
5

 
 

--------------------------------------------------------------------------------

 











 
including any originals, copies or summaries currently in Carroll's possession,
custody or
 
control.
 
14.           Default and Notice. In the event that BES fails to make any
payment due under
 
the provisions of this Agreement, Carroll shall give written notice of such
failure to BES, and
 
BES shall have a period of fifteen (15) business days from receipt of such
notice in which to cure such default. For purposes of this Paragraph 14, all
notices to BES for failure to make any payment due under this Agreement shall be
in writing and either hand delivered or sent by Certified Mail, Return Receipt
Requested, to Steven R. Jacobs, Jackson Walker L.L.F., 112 East Pecan Street,
Suite 2400, San Antonio, Texas 78205.
 
15.           No Presumption Against Interest. This Agreement has been jointly
negotiated,
 
drafted, and reviewed by Carroll and BES and, therefore, no provision arising
directly or
 
indirectly herefrom may be construed against any Party as being drafted by that
Party.
 
16.           Waiver. No waiver of any of the terms of this Agreement shall be
valid unless in
 
writing and signed by all Parties to this Agreement. The waiver by any party
hereto of any
 
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent
 
breach by any party, nor shall any waiver operate or be construed as a
rescission of this
 
Agreement.
 
16.           Severability. The Parties agree that should any part of this
Agreement be
 
declared or determined by a court of competent jurisdiction to be illegal,
invalid, or
 
unenforceable, the Parties intend that the legality, validity, and
enforceability of the remaining parts shall not be affected thereby, and said
illegal, invalid or unenforceable part shall be deemed not to be a part of this
Agreement. However, the Parties have carefully read and understand the
provisions herein and agree that all aspects of this Agreement are reasonable.


 
18.           Captions.                     The captions contained in this
Agreement are intended for
 
convenience only and should not be considered in interpreting the terms of this
Agreement.


 
19.           Understanding of
Agreement.                                                          By signing
this Agreement, Carroll
 
acknowledges that he has fully and carefully read this Agreement, that he fully
understands and
 
agrees to its contents and effects, and that he is entering into this Agreement
of his own free will
 
and accord. Carroll further agrees and acknowledges that:


 
•           He has read and considered the terms of this Agreement, including
the Release
 
and Assignment of All Claims set forth in Paragraph 4;
 
•           He understands and agrees to such terms of his own free will and
accord;
 
•           He has had an opportunity to consult with an attorney prior to
executing this
 
Agreement, and he is hereby advised in writing to consult with counsel of his
 
choice prior to executing and delivering this Agreement;
 
•           The Release and Assignment of all Claims set forth in Paragraph 4
specifically
 
refers to rights and/or claims that may arise under the Age Discrimination in
 
Employment Act,                                               29
U.S.C.                              §§           621           et seq., and any
similar state or local
 
protective statute;


 
6

 
 

--------------------------------------------------------------------------------

 











 
•           Through this Agreement, he is releasing BES, along with the other
parties named
 
above as the "Released Parties," from any and all claims that he has or may have
 
against them;
 
•           He has been given at least twenty-one (21) days to consider this
Agreement (but
 
remains free to execute this Agreement before the expiration of the twenty-one
 
(21) days);
 
•           For a seven (7) day period following his execution of this
Agreement, he may
revoke it, and it will not become effective or enforceable until the expiration
of the seven (7) day period; and


 
•           His revocation, if any, must be in writing and sent to Steven R.
Jacobs, Jackson
 
Walker L.L.P., 112 East Pecan Street, Suite 2400, San Antonio, Texas 78205, on
 
or before the expiration of the seventh day after this Agreement is executed by
 
Carroll via facsimile at (210) 978-7790 or hand delivery at the address above or
e-
mail to Steven R. Jacobs at sjacobs@jw.com. If Carroll revokes this Agreement,
he shall not be entitled to receive any payments under it.




 
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]





























































 
 

--------------------------------------------------------------------------------

 
